                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO



Minutes of Proceedings before                        DATE: July 14, 2021
DONALD C. NUGENT
United States District Judge                         CASE NO. 1:21 CR 24-1

                                                     COURT REPORTER: Sarah Nageotte

                                                     CHANGE OF PLEA



UNITED STATES OF AMERICA

               -VS-

ERNEST CORRIGAN



APPEARANCES:          Plaintiff: Kevin Pierce
                      Defendant: Dominic Vitantonio




PROCEEDINGS: The defendant changed his plea to guilty to Count One and Count Seven of the

Indictment. Written plea agreement executed. Plea agreement read in open Court. The Defendant

is referred to the United States Pretrial and Probation Department for the preparation of a

Presentence Report. Sentencing in this matter is scheduled for November 17, 2021 at 11:00 am.

The defendant is remanded to the custody of the United States Marshal.


                                                             /s/ Steven L. Marshall
                                                             Courtroom Deputy



Length of Proceedings: 30 minutes
